Case 1:19-cv-00406-KAM-RER Document 9
                                    7 Filed 04/25/19
                                            04/22/19 Page 1 of 2 PageID #: 40
                                                                           35



UNITES STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X        CASE MANAGEMENT PLAN
 Derrick U Dennis, on behalf of himself
 and all others similarly situated,                              Docket Number: 1:19-cv-00406-KAM-RER


                                            Plaintiff,
                  -against-
Lovely Bride, LLC,
                                         Defendant,
---------------------------------------------------------X
         Upon consent of the parties, it is hereby ORDERED as follows:
1.       Defendants shall answer or otherwise move with respect to the complaint by 6/3/2019 .

2.       No additional parties may be joined after          7/3/2019   .

3.       No amendment of the pleadings will be permitted after             7/3/2019   .

4.       Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
         Rules of Civil Procedure, if not yet made:          8/5/2019      .
5.       The parties shall make required Rule 26(a)(2) disclosures with respect to:
                  (a)      expert witnesses on or before     9/6/2019          .
                  (b)      rebuttal expert witnesses on or before 10/7/2019           .

6.       All discovery, including depositions of experts, shall be completed on or before
          11/8/2019           (Generally, this date must be no later than 6 months after the initial
         conference).
7.       Pre-motion letters regarding proposed dispositive motions must be submitted within one
         (1) weeks following the close of all discovery and responses are due one week later.
8.       Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
         (Answer no if any party declines to consent without indicating which party has
         declined.)
                                            Yes      ✔      No
Case 1:19-cv-00406-KAM-RER Document 9
                                    7 Filed 04/25/19
                                            04/22/19 Page 2 of 2 PageID #: 41
                                                                           36




If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
                           form. The form can be accessed at the following link:
Action to a Magistrate Judge
http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.


9.     A Telephone Conference set for _____________________, to be initiated by
       ___Plaintiff    or __Defendant (Check One).
                       * (The Court will schedule the conference listed above.)
10.    Status Conference will be held on ___________________________.
                    * (The Court will schedule the conference listed above)

11. A Final Pre-trial Conference will be held on _______________________.
                      *(The Court will schedule the conference listed above.)

This scheduling order may be altered or amended upon a showing of good cause not
foreseeable at the date hereof.
Dated: Brooklyn, New York
________________________

                                              RAMON E. REYES, JR.
                                              UNITED STATES MAGISTRATE JUDGE

CONSENTED TO:                                 Derrick U Dennis
                                              NAME
                                              Attorney for Plaintiff Jonathan Shalom, Esq.
                                              ADDRESS 124-04 Metropolitan Avenue
                                              E-mail: jshalom@jonathanshalomlaw.com
                                              Tel.:    (718) 971-9474
                                              Fax:     (718) 865-0943

                                              Lovely Bride, LLC.
                                              NAME
                                              Attorney for Defendant Wendy Heilbut, Esq.
                                              ADDRESS 142 W. 57th St., 11th Floor
                                              E-mail: wendy@jayaramlaw.com
                                              Tel.:    646-596-1322
                                              Fax:     312-661-5910
